In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00154-CR



           NATHANIEL NORRIS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 76th District Court
                Morris County, Texas
              Trial Court No. 11,425CR




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
         Nathaniel Norris was convicted by a jury of aggravated sexual assault of a child and

sentenced to ten years’ imprisonment. On appeal, Norris argues that the trial court erred (1) in

admitting allegedly unauthenticated Facebook Messenger texts sent by cell phone and (2) in

assessing court costs in this case, and all companion cases, even though they were consolidated

for trial.1

         We addressed these issues in detail in our opinion of this date on Norris’ appeal in cause

number 06-16-00150-CR. For the reasons stated therein, we likewise conclude that the trial court

did not abuse its discretion in overruling Norris’ objection of improper authentication in this case,

and further find that Norris’ second issue is moot.

         We affirm the trial court’s judgment.




                                                    Ralph K. Burgess
                                                    Justice
Date Submitted:           April 21, 2017
Date Decided:             April 27, 2017

Do Not Publish




1
 Norris also appeals one conviction of indecency with a child entered in companion cause number 06-16-00150-CR,
and three convictions of sexual assault of a child entered in companion cause numbers 06-16-00151-CR, 06-16-00152-
CR, and 06-16-00153-CR.

                                                        2